UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7578


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN RICHARD ELINSKI,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00431-LMB-1)


Submitted: June 16, 2021                                          Decided: July 12, 2021


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Richard Elinski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       John Richard Elinski appeals the district court’s order dismissing without prejudice

Elinski’s motion to modify his conditions of supervised release as premature. In 2015,

Elinski pled guilty to receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2).

The district court sentenced him to 60 months’ imprisonment and 10 years of supervised

release. As part of the sentence, the district court imposed various special conditions of

supervised release. Elinski did not appeal, but later filed an unsuccessful 28 U.S.C. § 2255

motion. Elinski filed the present motion after the denial of his § 2255 motion.

       A district court may modify, reduce, or enlarge the conditions of supervised release

at any time prior to the expiration or termination of supervised release, pursuant to the

provisions of the Federal Rules of Criminal Procedure. 18 U.S.C. § 3583(e)(2). Section

3583(e)(2), however, does not authorize district courts to entertain challenges to the

legality or reasonableness of supervised release conditions based on arguments that a

defendant could have made when he was sentenced. See United States v. McLeod, 972 F.3d

637, 643-44 (4th Cir. 2020) (“An individual may not use § 3583(e)(2) as a substitute for

appeal, belatedly raising challenges to the original conditions of supervised release that

were available at the time of his initial sentencing.”). By contrast, a defendant may bring

such a motion to modify the terms of his supervised release based on “new, unforeseen, or

changed legal or factual circumstances, including those that go to the legality of a

sentence.” Id. at 644.

       Although the district court did not have the benefit of our decision in McLeod when

ruling on Elinski’s request, the court correctly rejected Elinski’s arguments because he

                                             2
failed to demonstrate any changed factual or legal circumstances warranting modification

of the conditions of his supervised release. See McLeod, 972 F.3d at 643-44. Elinski’s

various challenges to the terms of his supervised release “rest[ed] on the factual and legal

premises that existed at the time of his sentencing. Having not objected at sentencing . . .

and having failed to file a direct appeal,” Elinski cannot raise these challenges in a motion

pursuant to § 3583(e)(2).

       Accordingly, we deny Elinski’s motion to appoint counsel and affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3